Shanahan, J.,
concurring.
I concur that the judgment of the District Court must be reversed and that the action of the Board of Education terminating Clarke’s contract must be reinstated.
The issue in this case is whether Clarke’s conduct is immoral. This conduct consists of a teacher’s racial epithets in a public school, that is, referring to pupils as “dumb niggers” and offering to make a “black grease spot” out of a seventh grade student. Such conduct must be evaluated apart from any policy promulgated by the Board of Education, because Clarke is not charged with insubordination and the Board’s policy by itself is not a standard of morality.
Chief Judge Virgil Pittman of the U.S. District Court, Southern District of Alabama, placed nigger in societal perspective: “Because of the history of servitude and discrimination against the blacks, the rightfully emerging recognition of their individual dignity, and their pride of race, many blacks are extremely sensitive when whites use this term in any sense.” Allen v. City of Mobile, 331 F. Supp. 1134, 1145 (S.D. Ala. 1971).
We must, however, assess the teacher’s conduct by some standard other than the sensitivity of one who is the object of the racial slur. We have such a standard — -one as old as our country itself — namely: “We hold these truths to be self-evident, that all men are created equal . . . .” That truth, acknowledged by the Founding Fathers, has to be more than some revered relic dusted off annually which, like the fireworks of the Fourth, fades into national obscurity *263and is relegated to the recesses of American amnesia. In this case the verbal assault is a page from a racist’s handbook: pigmentation determines a person’s essential qualities such as intelligence and diminishes or restricts a human being’s capabilities. The principle of human equality self-evident in 1776 is still valid and perhaps more vital today. If we forget our past, we must wonder about our future.
As a teacher, Clarke had the duty of educating his students. The etymology of educate requires that a teacher bring forth what is good for the students individually and for society collectively. In Goldsmith v. Board of Education, 66 Cal. App. 157, 168, 225 P. 783, 787 (1924), the role of a teacher was described as “ ‘so intimate, its duties so . delicate, the things in which a teacher might prove unworthy or would fail are so numerous that they are incapable of enumeration in any legislative enactment. . . . His ability to inspire children and to govern them, his power as a teacher, and the character for which he stands are matters of major concern in a teacher’s selection and retention.’ ”
Courts have for some time evaluated the conduct of individuals in terms of good faith, bad faith, or similar criteria. In order to warn against proscribed conduct, courts have also defined immorality. “Immorality” is that which is “ ‘hostile to [the] welfare of the general public.’ ” See Warkentin v. Kleinwachter, 166 Okla. 218, 221, 27 P.2d 160, 163 (1933). Immoral has been defined as “ ‘that which is hostile to the welfare of the general public ... an inconsiderate attitude toward good order and the public welfare.’ ” Board of Education v. Weiland, 179 Cal. App. 2d 808, 811, 4 Cal. Rptr. 286, 288 (1960); Board of Trustees v. Hartman, 246 Cal. App. 2d 756, 55 Cal. Rptr. 144 (1966); Palo Verde etc. Sch. Dist. v. Hensey, 9 Cal. App. 3d 967, 88 Cal. Rptr. 570 (1970). Immoral conduct has been described as “ ‘an act or acts of a nature likely to jeopardize the interest of the public.’ ” Lieberman v. Board of Examiners in *264Optometry, 130 Conn. 344, 346, 34 A.2d 213, 214 (1943). It strains imagination that there could be conduct more hostile to the general welfare of society than that found in the present case.
Clarke’s conduct did not occur in a vacuum. His actions took place in a racially integrated classroom of a public school. As expressed in Schenck v. United States, 249 U.S. 47, 52, 39 S. Ct. 247, 63 L. Ed. 470 (1919), “the character of every act depends upon the circumstances in which it is done.” Here, in the course of a disagreement with a black student, Clarke’s threat to make a “black grease spot” out of a student intensified the violent act of kicking a chair from beneath the pupil. Such unjustified force can hardly be envisioned under any law, civil or moral, as the proper resolution of any dispute. If unprovoked violence and brutal coercion are means to settle differences, then our society has indeed taken a step backward on its trek toward becoming a more perfect system.
The terms moral and immoral are contradictories; they are mutually exclusive and have no middle ground. Clarke’s very conduct under the circumstances is a definition of immorality. The mind boggles at characterizing Clarke’s conduct as moral. Justice Holmes in Schenck issued the injunction that none shall falsely shout “fire” in a theater. Analogously, no teacher shall yell “nigger” in a racially integrated public school.
The words of George Moore are most appropriate: “After all there is but one race — humanity.”
Hastings, J., joins in this concurrence.
McCown, J., dissenting.
The majority opinion contains an eloquent discussion of morality and immorality in an ideal society. The case at hand needs to be placed in proper perspective.
In this case no one questions that Clarke’s conduct justified termination of his employment. The conduct was unprofessional and violated a specific pol*265icy statement adopted by the school board and imposed upon the teaching staff. Neither is there any doubt that the school board could have suspended Clarke and removed him from duty so long as it continued the payment of his salary.
Neb. Rev. Stat. § 79-1260 (Reissue 1981) authorizes cancellation of a tenured teacher’s contract on eight specific grounds. Only when the cause of cancellation of an indefinite contract is for “immorality” or “insubordination” may the obligation to employ and pay salary be canceled before “the end of the current school term.” The word “insubordination” is specifically defined in the statute. “Immorality” stands alone without any definition. “Immorality” is the only cause relied on by the board to justify the immediate termination of Clarke’s employment and salary.
The only real question in this case is whether or not a tenured teacher who addresses black students in a racially mixed class as “niggers” is guilty of “immorality” within the meaning of § 79-1260 so as to justify immediate termination of employment and of any obligation to pay salary for the balance of the current school term. This court has now held that it does.
There can be no doubt that the imposition of a criminal fine or penalty for immorality under the circumstances here would be unconstitutional because of the fact that the word “immorality” standing alone is vague, indefinite, and uncertain. Even a noncriminal statute is unconstitutionally vague under the due process clause of the fifth or fourteenth amendments when its language does not convey sufficiently definite warning as to the proscribed conduct when measured by common understanding or practice. See, Arnett v. Kennedy, 416 U.S. 134, 94 S. Ct. 1633, 40 L. Ed. 2d 15 (1974); Keyishian v. Board of Regents, 385 U.S. 589, 87 S. Ct. 675, 17 L. Ed. 2d 629 (1967).
A noncriminal statute is fatally vague where the *266exaction of obedience to a rule or standard is so vague and indefinite as really to be no rule or standard at all, or where the standard is written in such terms that “men of common intelligence must necessarily guess at its meaning and differ as to its application . . . Connally v. General Const. Co., 269 U.S. 385, 391, 46 S. Ct. 126, 70 L. Ed. 322 (1926).
The “conduct” which constituted “immorality” in this case consisted of a teacher using one word, “niggers,” to describe and address students. The use of that word by a teacher in a classroom context is the “conduct” which the school board asserts constituted “immorality” sufficient to terminate the teacher’s employment and salary immediately.
No person, regardless of the degree of his or her intelligence, could reasonably be expected to know that the use of one unspecified word by a teacher to describe and address students in a classroom might be “conduct” constituting “immorality.” Much less could any person be reasonably expected to know which word or words might constitute immorality when uttered because the use of those words in a classroom was generally regarded as immoral conduct by a school board or a community. Such a standard is literally no standard at all and obviously varies from community to community, from school board to school board, and from court to court. If a particular word used by a teacher to describe and address students in a classroom is to be classified as moral or immoral, depending upon community standards, there is virtually no way that a teacher can determine which words are proscribed and which words are not. If the use of one unspecified word is immoral in the classroom, then the use of many other words is also immoral, without regard to whether the word itself is moral or immoral, or neither. The results will vary as widely as individual views of morality.
There is no evidence in this record as to which words are regarded as moral or immoral when used *267by a teacher in a classroom in any community in Nebraska. The standard of morality may and does vary from community to community. Immorality is a broad term which means widely different things to different people. As the majority opinion points out, pornography may not be readily definable, but it can be recognized when you see it. By analogy it might be said that the majority opinion expresses the view that “immorality” may not be readily definable but it can be recognized when you hear it. The standard is equally vague. If pornography is in the eyes of the beholder, then immorality is in the ears of the hearer in the present context.
It is essential that “immorality” be defined so that it presents a workable, objective standard before the salary of a teacher should be forfeited because an “immoral” word was used in the classroom. This court cannot, under the guise of interpretation, assume to fill in definitions which the Legislature did not spell out. For us to hold, as the majority has now done, that a tenured teacher who addresses black students in a racially mixed .class as “niggers” commits an immoral act within the meaning of § 79-1260 in effect has clothed the courts of this state with the power not only to decide what constitutes an immoral act or an immoral word within the concept of a community’s accepted standards but also gives courts the power to determine exactly what the accepted standards of morality or immorality in each of the school districts of this state should be.
Traditionally, teachers were held to higher moral standards than society generally. The majority opinion continues that practice. Teachers are entitled to the same constitutional protections afforded to all citizens. In the present case the school board had the right to terminate Clarke’s employment. The school board did not have the right to cancel his contract and terminate his salary prior to the end of the 1980-81 school term.
*268Clarke was guilty of conduct which was “insensitive, intemperate, and deplorable.” The use of the deplorable word was also offensive, derogatory, and racist, and it was obviously unprofessional and in violation of direct policy statements of the board. Nevertheless, it did not constitute “immorality” within the meaning of the statute.
The Constitution protects the individual against the tyranny of the majority, whether the majority is the moral majority or the immoral majority. An attempt to ban the use of unspecified words by a teacher in the classroom in the name of morality, under penalty of loss of employment and pay, strikes at the very heart of constitutional liberty.
Clarke’s conduct was not “immorality” within the meaning of § 79-1260 so as to authorize immediate termination of his employment and salary by the school board. The judgment of the trial court was eminently correct and should have been affirmed.
Boslaugh, J., joins in this dissent.